Title: To Alexander Hamilton from William Ellery, 7 November 1791
From: Ellery, William
To: Hamilton, Alexander


Newport [Rhode Island] November 7, 1791. “I have received your Letter of the 26th. of October last, delivered the Gin taken into my Custody which was imported in the Bark Polly in Casks under legal capacity, and shall make similar communications where I discover any deviations from the requisitions of the Laws. I would be much obliged to you for an answer to my letter of the 14th. of last month respectg. the form of bond on oath taken and given by Exporters of Distilled Spirits, and respectg. the addn. to the proviss. contd. in the 40 & 41 Sects. of the Act intituled an Act to provide more effectually for the collection of duties &c.…”
